PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/241,488
Filing Date: 19 Aug 2016
Appellant(s): Sankaralingam et al.



__________________
Keith M. Baxter, Reg. No. 31,233
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
For claims 1-19, the 35 U.S.C. 112(b) rejection for indefiniteness.
For claims 1, 10, 11, 14, 18, and 19, the 35 U.S.C. 103 rejection based on US Publication No. 2016/0371081 by Powers et al. (hereinafter referred to as “Powers”) in view of US Publication 2011/0161586 by Potkonjak et al. (hereinafter referred to as “Potkonjak”) in view of US Publication 2016/0349828 by Weissmann et al. (hereinafter referred to as “Weissmann”).
For claims 2, 3, 13, 15, 16, and 17, the 35 U.S.C. 103 rejection based on Powers in view of Potkonjak in view of Weissmann in view of US Publication No. 2017/0109210 by Goossens (hereinafter referred to as “Goossens”).
For claim 4, the 35 U.S.C. 103 rejection based on Powers in view of Potkonjak in view of Weissmann in view of Goossens in view of US Publication No. 2004/0225870 by Srinivasan et al. (hereinafter referred to as “Srinivasan”).
For claim 5, the 35 U.S.C. 103 rejection based on Powers in view of Potkonjak in view of Weissmann in view of Srinivasan.
For claim 6, the 35 U.S.C. 103 rejection based on Powers in view of Potkonjak in view of Weissmann in view of US Publication No. 2007/0033592 by Roediger et al. (hereinafter referred to as “Roediger”).
For claims 7 and 8, the 35 U.S.C. 103 rejection based on Powers in view of Potkonjak in view of Weissmann in view of Roediger in view of Goossens.
For claim 9, the 35 U.S.C. 103 rejection based on Powers in view of Potkonjak in view of Weissmann in view of Roediger in view of Goossens in view of US Publication No. 2014/0189704 by Narvaez et al. (hereinafter referred to as “Narvaez”).
For claim 12, the 35 U.S.C. 103 rejection based on Powers in view of Potkonjak in view of Weissmann in view of Narvaez.

(2) Response to Argument
I. Claims 1-19 are indefinite according to 35 USC § 112(b)
On page 10 of the brief, the Appellant argues, regarding independent claims 1 and 19, “there is no antecedent basis problem with respect to the phrase "architectural state data in the memory cache hierarchy" because the claim does not include multiple recitations of "architectural state data" that might be confused. The Appellant also argues, “this limitation…is implicit in a full reading of the claims. In this respect, a full reading of the claims requires that the "architectural state data" may be shared among the processors "without migration of the state information in the memory cache hierarchy." The only way for architectural state data in the cache hierarchy to be shared without migration through the cache hierarchy is for it to be in the lowest level cache.”
The Examiner respectfully disagrees. As set forth in MPEP 2173.05(e), “A claim is indefinite when it contains words or phrases whose meaning is unclear….The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” 
The claims recite “the architectural state data in the lowest level cache” but contain no earlier recitation of architectural state data in a lowest level cache. While the claims do recite architectural state data in the memory cache hierarchy, the claims do not specifically recite that the architectural state data is in the lowest level cache of the memory cache hierarchy. While the claims are clear that the architectural state data is definitely in the memory cache hierarchy, the architectural state data may or may not be in the lowest level cache of the memory cache hierarchy. The subsequent recitation of “the architectural state data in the lowest level cache” renders the scope of the claim indefinite, because the claims do not require that that there actually is any architectural state data in the lowest level cache. Therefore, it is unclear to what architectural state data the limitation in question refers.
The Appellant argues that the claim language implicitly requires that architectural state data in the memory cache hierarchy be located in the lowest level cache because the claim recites that the 
The Appellant contends that the architectural state data being in the lowest level of the cache is implicitly supported because sharing the architectural state data without migration would purportedly be impossible if the architectural state data was not stored in the lowest level cache. This contention is a naked assertion, unsupported by any evidence. The Examiner notes that no such requirement, i.e., sharing without migration requires storage in the lowest level of the cache, is described at any point in the specification, nor does the Appellant provide any other basis of support for this contention. 
Migration of state information, while not explicitly defined in the specification, is understood to mean transferring the state information from one processor to another. This transfer could be avoided by storing the state information in a shared upper level cache of a shared memory hierarchy as well as by storing the state information in a shared lower level. The claims explicitly recite sharing the lowest level cache and are silent about whether any higher levels of cache are shared. For that matter, the claims are silent about the existence of any higher levels of cache. Nevertheless, if the claims were interpreted as only the lowest level cache is shared, and all higher level caches are not shared, the Appellant’s arguments might be more persuasive. However, that particular configuration is neither claimed nor described in the specification. Therefore, the Appellant’s arguments that sharing state information without migration requires storage of the state information in the lowest level cache of a memory cache hierarchy are unpersuasive. 
For the above reasons, the Examiner believes that the rejections should be sustained.

I. Claims 1-19 are obvious according to 35 USC 103 over the cited references
A. The cited combination of Powers, Potkonjak, and Weissman teaches all elements of independent claims 1 and 19 
The Appellant provides an overview of the purported advantages of the present invention on pages 6-7 and 15. The principal advantage understood by the Examiner is to use a shared lowest level cache to store architectural state information in a system having multiple heterogeneous processors. Doing so enables improved performance by reducing the overhead associated with context switching. That is, the architectural state information can be accessed by different ones of the heterogeneous processors, rather than migrating, i.e., copying, the architectural state information from processor to processor each time there is a switch between processors. This provides the advantage that the system can switch between processors for shorter segments of code, where doing so if the architectural state had to be migrated would have been too costly. 
In providing this overview, the Appellant stresses the importance of storing the architectural state in the lowest level cache. However, the Appellant’s specification does not contain even a single mention of the term “lowest level cache” or of “L1” cache, which the Appellant indicates on page 11 is synonymous with lowest level cache. The Appellant reproduces Figure 1 on page 7, and includes the label “lowest level cache” associated with element 14. However, this label is not included in the figures as filed. Nor is the label used in the specification. The specification explains that the reference character 14 identifies a cache hierarchy, not specifically a lowest level cache. See page 5 of the Specification as filed. 
Therefore, the specification does not require as narrow a reading of the claims as the Appellant argues. Notwithstanding the purported advantages the Appellant emphasizes as being associated with storing the architectural state data in the lowest level cache, as opposed to any other memory location, the Appellant’s claims are interpreted as broadly as is reasonable while still being consistent with the specification. Given that the specification provides practically no description of using a lowest level cache and the purported benefits thereof, indeed, the advantages are only described in Appellant’s arguments, these arguments are not persuasive in differentiating the Appellant’s claims over the prior art. 
Turning to the claims, the Appellant argues, on pages 11-14 of the Brief, that “the references fail to teach the limitations of: a set of heterogeneous processors sharing a same lowest level cache of the 
In support of this position, the Appellant states, “Potkonjak, however, differs fundamentally from the present invention in that it teaches a sequential sharing of cache hardware only without a sharing of cache data in that cache hardware as would be required in the present invention.” Brief, p. 11. The Appellant also states, regarding Potkonjak, “there appears to be no expectation that data in a transferred cache is actually shared through the cache transfer and certainly no explanation of how such a process would be coordinated or enabled. Potkonjak also describes using two processors in parallel while sharing a process state. In this case, however, it appears that the process state is duplicated into different "register files" requiring the step of each register file retrieving the process state from a central source, This differs from the present invention wherein state data is accessible from a single location and not duplicated for sharing.” Brief, p. 17
Regarding Weissman, the Appellant argues, “Weissmann is cited for teaching architectural state…Weissmann specifically teaches storage of architectural state in registers in the individual processors, not in cache or in a shared cache.” Brief, p. 11. The Appellant also contends that, “in Weissmann the registers are associated with individual processors, so the sharing of data in the registers would require a migration of the data through the registers lo other registers and thus would not satisfy the claim limitations of transferring data without migration through the cache hierarchy.” Brief, p. 12. Finally, the Appellant argues, “Weissmann also mentions the storage of "context state" in an SSD cache. Context state in Weissmann is used to preserve certain volatile data when the processor is powered down and appears to have nothing to do with the architectural state separately described by Weissmann. Further, although Weissmann uses the phrase "cache'' to describe this SSD memory, it is clearly not a lowest level cache as required by the claims and on its face evidently unsuitable for this role because SSD memory is too slow for practical L1 cache operation.”
The Examiner disagrees with the Appellant’s arguments. Potkonjak discloses the majority of the elements of the limitation in question. That is, Potkonjak discloses storing architectural state in a shared 
As already noted, Appellant’s support for lowest level cache is minimal, and the lack of description does not lead to a restrictive interpretation of lowest level cache. In some cases, a processor’s register file is considered a low-level cache, as the register file fulfills a similar function, i.e., fast access to data that is, or is likely to be, needed relatively soon. Furthermore, while Potkonjak discloses the state data is shared in a register file, there are only so many possible types of memory in which the state data could be stored. That is, processors typically include a register file between two to four levels of memory in a memory cache hierarchy. Therefore, even just given the teachings of Potkonjak, it would have been obvious to have stored the state data in L1 cache. This is especially true given that Potkonjak explicitly discloses shared L1 cache, and shared L2 cache for that matter. See ¶¶ [0051], [0046].. 
Thus, Potkonjak discloses context switching between heterogeneous processing cores using architectural state data stored in shared low level memory without migrating the state data, as claimed. Potkonjak also discloses shared lowest level cache, also as claimed. The only aspect of the limitation in question that Potkonjak does not explicitly teach is that the shared data is stored in the shared lowest level cache, rather than the shared low level memory, i.e., shared L1 cache rather than shared register file. 
However, storing state data in cache is known, as disclosed by Weissman. See Weissman, ¶ [0106]. It is for the proposition that storing state data in cache is known that Weissman is cited. When coupled with Potkonjak’s shared state data and shared L1 cache, the Examiner maintains that the combination discloses all elements of the limitation in question. The Examiner maintains that the Appellant’s assertion that that Weissman is cited as teaching architectural state mischaracterizes the rejection, as it is instead Potkonjak that is cited for teaching architectural state data. Similarly, Weissman 
For the above reasons, the Examiner believes that the rejections should be sustained.

B. It would have been obvious to combine Powers, Potkonjak, and Weissman 
On pages 13-15 of the brief the Appellant argues, “there is no teaching, suggestion or motivation recognized in the prior art for the combination proposed by the Examiner.” Regarding the rationale to modify Powers to include the teachings of Potkonjak the Appellant argues, “Potkonjak does not teach sharing state information as discussed above, identifying an isolated benefit taught by the present application does not satisfy the Examiner's burden of proof in justifying the combination. The Applicant submits that those of ordinary skill in the art would balance any such benefit of faster state sharing (trivial for typical long code sections) against the costs and challenges of using a shared L1 cache, particularly in the parallel processing systems of the prior art system, such as would create serious problems of cache coherence. The Examiner has provided no evidence that a net benefit 'was in fact recognized in the prior art for sharing an L1 cache among different processors or that this would in fact increase processor performance, strongly consistent with the fact that the Examiner has found no examples of any multiprocessor system sharing an L1 cache or sharing state data through an L1 cache.”
Regarding the rationale to modify Potkonjak, as combined with Powers, to include the teachings of Weissman, the Appellant first argues, “the Examiner suggests that the combination of Potkonjak and \Veissmann is justified because it would be a "simple substitution" that would produce a "predictable result." The predictable result identified by the Examiner is, apparently, that data that is stored in a shared cache would be shared. (See Final Action of November 19, 2020, page 5, final paragraph, final sentence.) This tautology does not meet the standard of obviousness which requires more than the Examiner's proposed combination predictably resulting in the combination proposed.” The Appellant then argues, “the Examiner has failed to identify an actual substitution of an element in the prior art. As noted above, none of the references describe a shared L1 cache that could be substituted into any other reference. The Examiner attempts to avoid this problem by a fine parsing of this claim limitation so that the pieces can be found in the prior art. This approach improperly obscures the synergy in the 
The Examiner disagrees with the Appellant’s arguments. Powers and Potkonjak both disclose systems having with multiple heterogeneous processing units. Both recognize that different tasks may run more efficiently on some processing units than on other processing units. Powers discloses switching from one processing unit to another, e.g., in the face of dynamically changing workloads, and the desire to do so efficiently. See Powers, ¶ [0011]. However, Powers is silent about the state data utilized by the different processing units, and whether the state data is shared or migrated during a switch between processing units. 
There are a limited number of ways to handle state data when switching between processing units. Potkonjak discloses one mechanism of sharing state data and sharing memory, i.e., register files and caches, that represents an improvement in efficiency, i.e., a reduction in overhead. See Potkonjak, ¶ [0037]. Accordingly, it would have been obvious to utilize Potkonjak’s mechanism for state and cache sharing to improve performance in Powers. As noted by the Appellant, doing so would necessarily involve consideration of tradeoffs. This is true in practically all decisions in implementing a computer architecture. The Appellant argues that in this case, the costs would outweigh the benefits, but provides no evidence to support that assertion. Instead, the Appellant argues that the Examiner has not provided required evidence that such a modification would be beneficial. However, the Examiner has provided evidence, in the form of Potkonjak’s disclosure, that transferring state data represents an overhead burden, and that Potkonjak’s mechanism for sharing state data in shared memory instead of migrating the state data presents a performance improvement. Again, while this represents a modification, and practically all modifications involve careful consideration of tradeoffs, this modification, on its face, based on the disclosure of Potkonjak, represents an improvement to the efficiency of systems with heterogeneous 
Regarding the modification to include Weissman, the simple substitution is that of storing state data in cache, as disclosed by Weissman, rather than in a register file, as in Potkonjak. Storing data in different levels of a memory hierarchy is routine, and is practically inherent in the functioning of a memory hierarchy. That is, data is routinely moved from higher level memory, that is slower, to lower level memory, that is faster, and back, depending on the frequency with which the data is needed. Thus, it would be a matter of simple substitution to store the state data in the L1 cache rather than the register file. The predictable result would be that instead of accessing shared state data from a shared register file, the system would access the shared state data from the shared L1 cache. Such a modified system would still realize the intended benefit of the state data being in relatively fast memory, i.e., cache as opposed to main memory, without the need to transfer the state data to switch between processors. 
The Examiner has already responded above to arguments regarding the references’ disclosure of a shared L1 cache. To reiterate, Potkonjak explicitly discloses a shared L1 cache. See Potkonjak, ¶ [0051]. Therefore no substitution is required with regard to Weissman for a shared L1 cache. The only substitution is that of storing the state data in registers or in cache. As evidenced by Weissman, storing state data in cache is known. 
Finally, the general considerations set forth by the Appellant as necessary to motivate the invention are largely generic, as disclosed by Powers and Potkonjak. That is, both Powers and Potkonjak disclose a recognition of different cores being better suited for different tasks. Sharing stated data and lowest level cache are both disclosed by Potkonjak. And arguments related to any analysis performed based on lengths of code are not dispositive at least because such features are neither explicitly recited in nor implicitly required by the claims. 
For the above reasons, it is believed that the rejections should be sustained.





/SHAWN DOMAN/Examiner, Art Unit 2183                                                           
Conferees:
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.